DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2021 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following informalities:
Reference character “32” has been used to designate both “a hydraulic pump” and “a piston” (pgh. 0131 at least).
Reference character “33” has been used to designate “a cylindrical part”, “a first pawl portion”, and “a hydraulic motor”.
Reference character “35” has been used to designate both “a joint part” and “a front differential”.
Reference character “36” has been used to designate both “a valve” and “a first pawl portion”.
Reference character “36A” has been used to designate both “a through hole” and “a first inclination part”.
Reference character “43” has been used to designate both “a cooling line” and “a second rotating shaft” (pgh 0036 at least).
Reference characters “33”, “36”, “38”, “62”, “63” and “64” have all been used to designate “a first pawl portion”.
Reference characters “10”, “32” and “82” have all been used to designate “a hydraulic pump”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, page 72, the third to last line reads “oil chamber;,”.  Please delete either the semicolon or the comma. Appropriate correction is required.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a power transmission device in combination with the remainder of the structure set forth in claim 1, particularly “an oil chamber that is disposed between the first rotating shaft and the piston” and “a second pawl portion engageable with the first pawl portion; and… a third pawl portion engageable with the first pawl portion”.
Cook ‘529 discloses a power transmission device of including an oil chamber disposed between the first rotating shaft and the piston.  However, Cook does not disclose a first pawl portion engageable with a second pawl portion and a third pawl portion. Yoshida et al. ‘641 discloses a power transmission device including a first pawl portion 56s engageable with a second pawl portion 54s and a third pawl portion 78s. However, Yoshida does not disclose the oil chamber disposed between the first rotating shaft and the piston.  There is no motivation to combine the teachings of Cook and Yoshida to arrive at the claimed invention, absent hindsight, as combining these teachings would result in a substantial modification of the entire power transmission device of either Cook or Yoshida.
The prior art does not disclose or render obvious a motivation to provide for a power transmission device in combination with the remainder of the structure set forth in claim 7, particularly “an oil chamber that is disposed between the input shaft and the piston”, “a first rotating shaft-side friction plate 20 that is supported in the piston” and “a second rotating shaft-side friction plate that is supported in the second rotating shaft”. Cook ‘529 discloses a power transmission device of including an oil chamber disposed between the first rotating shaft and the piston.  However, Cook does not disclose plates “supported in the piston”. Yoshida et al. ‘641 discloses a power transmission device including friction plates supported in the piston (radially). However, Yoshida does not disclose the oil chamber disposed between the first rotating shaft and the piston.  There is no motivation to combine the teachings of Cook and Yoshida to arrive at the claimed invention, absent hindsight, as combining these teachings would result in a substantial modification of the entire power transmission device of either Cook or Yoshida.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Cook ‘247 discloses a friction clutch with positive lock.  Turner ‘575 discloses a hydraulically actuated synchronizer. Nakano ‘913 discloses a friction clutch with positive lock and ball valve in the piston.

Conclusion
This application is in condition for allowance except for the formal matters as indicated above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659